779 F.2d 1446
121 L.R.R.M. (BNA) 2907, 1986-1 Trade Cases   66,958
SUN-LAND NURSERIES, INC., a California corporation,Plaintiff-Appellant,v.SOUTHERN CALIFORNIA DISTRICT COUNCIL OF LABORERS, et al.,Defendants-Appellees.
No. 85-6029.
United States Court of Appeals,Ninth Circuit.
Jan. 9, 1986.

Van A. Goodwin, Littler, Mendelson, Fastiff & Tichy, San Diego, Cal., for plaintiff-appellant.
Julius Reich & Alexander B. Cvitan, Reich, Adell & Crost, Los Angeles, Cal., for defendants-appellees.
Appeal from the United States District Court for the Central District of California;  Robert J. Kelleher, Judge.
Before BROWNING, Chief Judge, and GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS and BRUNETTI, Circuit Judges.

ORDER

1
Upon a vote of the majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn, 769 F.2d 1381.